                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ALFREDO VEGA,,

        Plaintiff,
                                                  Case No. 17-cv-116-jdp
   v.

LUCAS WEBER AND
LINDSEY WALKER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            3/27/2020
        Peter Oppeneer, Clerk of Court                     Date
